
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4



INTERCREDITOR AGREEMENT


        INTERCREDITOR AGREEMENT (this "Agreement), dated as of June 11, 2002, by
and among Transamerica Technology Finance Corporation, a Delaware corporation
and successor in interest to Transamerica Business Credit Corporation
("Transamerica"), The Immune Response Corporation, a Delaware corporation (the
"Company"), Kevin Kimberlin Partners, L.P., a Delaware limited partnership
("KKP"), and Oshkim Limited Partnership, a Nevada limited partnership
("Oshkim").

        WHEREAS, the Company and Transamerica are parties to that certain Master
Loan and Security Agreement, dated as of September 30, 1999 (as amended from
time to time, and all documents executed in connection therewith collectively
referred to as the "Transamerica Loan Agreement"), pursuant to which
Transamerica has been granted a continuing first priority lien on, and security
interest in, all of the Company's right, title and interest in and to the
Collateral (as defined in the Transamerica Loan Agreement) to secure the payment
and performance of all the Obligations (as defined in the Transamerica Loan
Agreement and as hereinafter known as the "Company's Obligations to
Transamerica"); and

        WHEREAS, the Company, KKP and Oshkim are parties to that certain Note
Purchase Agreement, dated as of November 9, 2001 (as amended form time to time,
the "Kimberlin Purchase Agreement"), pursuant to which KKP and Oshkim have made
certain loans to the Company; and

        WHEREAS, the Company, KKP and Oshkim are parties to that certain
Intellectual Property Security Agreement, dated as of November 9, 2001 (as
amended from time to time, the "Kimberlin Security Agreement" and, collectively
with the Kimberlin Purchase Agreement, the "Kimberlin Agreements"), pursuant to
which KKP and Oshkim have been granted security interests in all of the
Company's then owned and thereafter acquired Trademarks, Patents and Licenses
(each as defined in the Kimberlin Security Agreement and, collectively, the
"Intellectual Property") to secure the timely payment, performance and
satisfaction of the obligations of the Company under the Notes and Warrants
(each as defined in the Kimberlin Purchase Agreement) and the Kimberlin
Agreements (collectively, the "Company's Obligations to Kimberlin"); and

        WHEREAS, on May 20, 2002, Transamerica provided to the Company a notice
("Notice") (i) claiming the occurrence of an Event of Default under the
Transamerica Loan Agreement and (ii) of Transamerica's acceleration of all
amounts due and owing by the Company under the Transamerica Loan Agreement; and

        WHEREAS, Transamerica has declared in the Notice that, unless the
Company (i) pays all amounts due and owing under the Transamerica Loan Agreement
to Transamerica by May 23, 2002 or (ii) makes an alternate arrangement
satisfactory to Transamerica, Transamerica shall seek to enforce against the
Company the rights and remedies of Transamerica under the Transamerica Loan
Agreement; and

        WHEREAS, Transamerica, KKP and Oshkim (each a "Beneficiary" and,
collectively, the "Beneficiaries") hereby desire to set forth their agreements
with respect to the enforcement, exercise and administration of their respective
rights, interests, powers and authorities with respect to all or any portion of
the Intellectual Property; and

        WHEREAS, in consideration of the agreements set forth herein, the
Company and Transamerica have negotiated an arrangement wherein Transamerica has
agreed (i) to withdraw its declarations and demands made in the Notice,
(ii) waive all Events of Default set forth in the Notice and (iii) not to
enforce its rights and remedies under the Transamerica Loan Agreement as a
result of the Events of Default set forth in the Notice in exchange for, among
other things, the grant by the Company to Transamerica of a security interest in
all of the Company's assets, including a subordinated security interest in the
Intellectual Property (the "All Asset Lien"); and

--------------------------------------------------------------------------------


        WHEREAS, the Company and Transamerica have or are about to enter into a
Security Agreement and an Intellectual Property Security Agreement in order to
accomplish the granting by the Company of the All Asset Lien to Transamerica
(the Security Agreement and Intellectual Property Security Agreement, together
with the Transamerica Loan Agreement, are hereinafter collectively referred to
as the "Transamerica Loan Documents").

        NOW, THEREFORE, in consideration of the mutual promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties hereto, the Company,
Transamerica, KKP and Oshkim hereby agree as follows:

        Section 1.    Priority of Security Interests in Intellectual
Property.    Subject to Section 2(b) hereof and notwithstanding any contrary
priority established by (a) the filing dates of their respective Uniform
Commercial Code ("UCC") financing statements and any amendments thereto, (b) the
recording dates of any other security perfection documents, or (c) the dates on
which either KKP, Oshkim or Transamerica took or takes possession of all or any
portion of the Intellectual Property, the parties agree that the security
interests of KKP and/or Oshkim in all or any portion of the Intellectual
Property shall be senior to the security interests of Transamerica in the
Intellectual Property.

        Section 2.    Event of Default.    (a) The parties hereto agree that,
with respect to the Intellectual Property, KKP shall have the right after the
occurrence of an Event of Default under the Kimberlin Agreements to take any
Action (as defined below) in respect of such Intellectual Property in any manner
as it shall determine (subject to, and as provided under, the Kimberlin
Agreements); provided, however, that notice pursuant to Section 3 hereof shall
be provided. "Action" shall mean exercising any right or remedy, whether under
any of the Kimberlin Agreements or, as applicable, the Transamerica Agreements,
at law, in equity or otherwise, which results in the foreclosure, sale,
liquidation, seizure, collection or taking of the Intellectual Property or any
portion thereof. Nothing contained herein shall preclude KKP from exercising its
rights to accelerate, accrue interest at a "default rate", file proofs of claim,
or taking any other steps that do not result in the sale, liquidation, seizure
or taking of the Intellectual Property in question so long as notices are given
with respect thereto as set forth in Section 3 hereof.

        (b)  The parties hereto agree that Transamerica shall have the right to
take any Action in respect of the Intellectual Property only (i) upon the
consummation of a Bankruptcy Proceeding (as defined in Section 5 hereof) or
(ii) upon obtaining the consent of KKP (which consent may be granted or withheld
in KKP's sole discretion) after the occurrence of an Event of Default under the
Transamerica Agreements. Notwithstanding the foregoing, in the event that the
Company has ceased operations and laid off essentially all of its employees and
KKP shall thereafter have failed, within 30 days of receiving written notice
from Transamerica demanding that Action be taken by KKP with respect to the
Intellectual Property, to either (i) engage substantively in such Action or
(ii) provide a reasonably satisfactory explanation to Transamerica as to its
inaction, then, assuming that all Events of Default under the Transamerica Loan
Documents shall neither have been waived in writing by Transamerica or cured,
Transamerica shall be allowed to take any Action with respect to the
Intellectual Property, subject to the distribution provisions of Section 4
hereof.

        Section 3.    Notice of Default.    At the time notice by KKP is given
to the Company of (i) any Event of Default under the Kimberlin Agreements,
whether or not notice is required; (ii) any intention to exercise its rights or
remedies by reason of an Event of Default under the Kimberlin Agreements; or
(iii) acceleration of any amounts owing under the Kimberlin Purchase Agreement
and any of the Notes, KKP shall provide notice to Transamerica of such Event of
Default, such intention or such acceleration; provided, however, that the
failure of KKP to furnish such notice shall not impair or defeat KKP's rights
hereunder, under the Kimberlin Agreements or at law or in equity.

        Section 4.    Collection and Distribution of Proceeds.    The
Beneficiaries each agree that all money, funds or property collected or acquired
with respect to the Intellectual Property (collectively,

2

--------------------------------------------------------------------------------


"Proceeds") in connection with any Action by KKP following an Event of Default
under the Kimberlin Agreements or in connection with a sale, exchange,
refinancing or other disposition of any portion of the Intellectual Property
that is permitted under (i) the Kimberlin Agreements and complies with the terms
thereof or (ii) Section 2(b) hereof and complies with the terms thereof, shall
be distributed as follows:

        FIRST, as reimbursement to KKP in respect of all reasonable expenses in
connection with the collection or realization of such Proceeds or the
administration of this Agreement in connection with the collection or
realization of such Proceeds; and

        SECOND, as payment to each of KKP and Transamerica of such amounts in
satisfaction of the Company's Obligations to Kimberlin and the Company's
Obligations to Transamerica, respectively; provided, however, that where the
Proceeds shall be less than such aggregate amount necessary to pay the amounts
of principal and accrued interest due and owing to each of the Beneficiaries
under the Company's Obligations to Kimberlin and the Company's Obligations to
Transamerica, each of KKP and Transamerica shall be distributed Proceeds on a
pro rata basis in accordance with its Proportionate Share. "Proportionate Share"
shall mean (a) seventy-five (75%) percent of the proceeds, in the case of KKP
and Oshkim taken as a whole, and (b) twenty-five (25%) percent of the proceeds,
in the case of Transamerica.

        KKP and Oshkim, on the one hand, and Transamerica, on the other hand,
each hereby (i) assign and release unto the other its right, title and interest
in and to the Proceeds of any Intellectual Property in excess of its respective
Proportionate Share and (ii) agree to deliver to such other party any Proceeds
in excess of its respective Proportionate Share received by it without offset,
recoupment or deduction.

        Section 5.    Rights of KKP.    KKP shall have the sole right, without
the affirmative consent of, but with written notice to, Transamerica, and on
behalf of itself and each other Beneficiary to (a) take any Action, or fail to
take any Action, and (b) exercise any right or remedy, or decline to exercise
any right or remedy, with respect to the Intellectual Property in accordance
with the Kimberlin Agreements within or without any Bankruptcy Proceeding,
including, without limitation, any right of election under Sections 1111(b) or
365(h) of the Bankruptcy Code, any other rights of election, determinations,
proofs of claims or other rights or remedies in connection with any Bankruptcy
Proceeding; provided, however, that Transamerica shall have the right to file
its own proof(s) of claim in any Bankruptcy Proceeding. "Bankruptcy Proceeding"
shall mean any proceeding where the Company has sought relief under or otherwise
has been subjected to the Federal bankruptcy laws (including chapters 7 and 13
or any other similar laws of general application for the relief of debtors).

        Section 6.    Rights of Transamerica.    In accordance with Section 5
hereof, Transamerica agrees that KKP shall have the authority to act or fail to
act, as it deems necessary in its sole discretion, with respect to the rights
and remedies of all of the Beneficiaries with respect to the Intellectual
Property and that KKP shall have no liability for acting or failing to act
(provided such action or failure to act does not conflict with the express terms
of this Agreement). Transamerica further acknowledges and agrees that its only
rights with respect to the Intellectual Property are (i) the right to take any
Action or fail to take any Action in respect of the Intellectual Property
pursuant to Section 2(b) hereof and (ii) the right to receive a share of the
Proceeds, if any, to the extent provided under Section 4 hereof; provided,
however, that, in no event shall any rights or benefits accorded Transamerica
include any right to challenge, contest or dispute any Action taken or not
taken, with respect to the Intellectual Property by KKP in accordance with this
Agreement; provided, further, that notwithstanding the foregoing, no provision
of this Agreement shall be construed to relieve KKP from liability for its own
grossly negligent action, its own grossly negligent failure to act, its own
willful misconduct or any action taken by it in bad faith. In addition,
Transamerica agrees that it will release all security interests in all or any
portion of the Intellectual Property (to the extent of its respective interest
therein) in the event that

3

--------------------------------------------------------------------------------


KKP elects to sell all or any portion of the Intellectual Property in exercising
any right or remedy; provided, however, that such release shall become effective
upon the distribution of the sale proceeds in accordance with Section 4 hereof.
Transamerica hereby agrees that it shall not contest or challenge the validity,
perfection or priority of KKP's and Oshkim's security interests with respect to
the Intellectual Property and KKP and Oshkim hereby each agree that it shall not
contest or challenge the validity, perfection or priority of Transamerica's
security interest with respect to any Collateral as defined in any of the
Transamerica Loan Documents, except, subject to the terms of this Agreement, in
respect of the Intellectual Property.

        KKP and Oshkim agree that, upon the (i) payment or performance in full
of the Company's Obligations to Kimberlin, whether by any Action or otherwise
(including conversion in full by KKP and Oshkim of the Notes in accordance with
the Kimberlin Purchase Agreement), and (ii) termination of the Kimberlin
Purchase Agreement in accordance with its terms, KKP and Oshkim shall promptly
execute all termination statements and other instruments as may be necessary and
proper to terminate their security interests in the Intellectual Property and
Transamerica shall thereafter have a first priority perfected security interest
in the Intellectual Property having priority over all other security interests.
Upon the (i) payment or performance in full of the Company's Obligations to
Kimberlin, whether by any Action or otherwise (including conversion in full by
KKP and Oshkim of the Notes in accordance with the Kimberlin Purchase
Agreement), and (ii) termination of the Kimberlin Purchase Agreement in
accordance with its terms, the Company shall grant to Transamerica a first
mortgage and security interest in, and having priority over all other security
interests, with power of sale to the fullest extent permitted by applicable law,
the Intellectual Property.

        Section 7.    Notices.    All notices, requests and other communications
made or given in connection with this Agreement shall be in writing and shall be
deemed to have been validly given by overnight courier, charges prepaid, return
receipt requested, or by certified mail return receipt requested at the
respective address set forth below, or at such other address or addresses which
may be designated in writing. Each notice, demand or request hereunder shall be
deemed given on the date it is delivered or on the date it is refused.

(a)If to the Company:

The Immune Response Corporation
5935 Darwin Court
Carlsbad, California 92008
Attention:    Dennis J. Carlo, Ph.D.
Facsimile:    (760) 431-8636

with a copy to:

Pillsbury Winthrop LLP
50 Fremont Street
San Francisco, CA 94105-2228
Attention:    P. Joseph Campisi, Jr., Esq.
Facsimile:    (415) 983-1200

(b)If to KKP or Oshkim:

Kevin Kimberlin Partners, L.P.
535 Madison Avenue
New York, NY 10022
Attention:    Kevin Kimberlin and Bruno Lerer
Facsimile:    (212) 486-7392

4

--------------------------------------------------------------------------------

with a copy to:

Kirkpatrick & Lockhart, LLP
599 Lexington Avenue
New York, NY 10022
Attention:    Stephen R. Connoni, Esq.
Facsimile:    (212) 536-3901

(c)If to Transamerica:

Transamerica Technology Finance Corporation
76 Batterson Park Road
Farmington, CT 06032
Attention:    Legal Department
Facsimile:    (860) 677-6766

        Section 8.    Successors and Assigns.    This Agreement shall be binding
upon the parties hereto and their respective successors and assigns, and shall
inure to the benefit of the Beneficiaries, and their respective successors and
assigns; provided, however, that this Agreement may not be assigned, in whole or
in part, without the prior written consent of each of the Beneficiaries.

        Section 9.    Illegality.    In case any one or more of the provisions
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

        Section 10.    Changes in Writing.    No modification, amendment or
waiver of any provision of this Agreement nor consent to any departure by any of
the parties therefrom, will, in any event, be effective unless the same is in
writing and signed by all the parties hereto and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.

        Section 11.    Miscellaneous.    This instrument embodies the entire
agreement of the parties hereto with respect to the subject matter hereof, and
there are no courses of dealing, usages of trade, or other representations,
promises, terms or conditions referring to such subject matter, and no
inducements or representations leading to the execution hereof other than as
mentioned herein. No failure or delay by any party hereto to exercise any right
hereunder shall operate as a waiver of the right to exercise the same or any
other right at any time or times.

        Section 12.    Counterparts.    This Agreement may be signed in any
number of counterpart copies and by the parties hereto on separate counterparts,
and all such copies shall constitute one and the same instrument.

        Section 13.    Interpretation.    In this Agreement, unless the parties
otherwise agree in writing, the singular includes the plural and the plural the
singular, words importing any gender include the other genders; the word "or"
shall be deemed to include "and/or", the words "including", "includes" and
"include" shall be deemed to be followed by the words "without limitation";
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement unless otherwise indicated; and references to
agreements and other contractual instruments shall be deemed to include all
subsequent amendments and other modifications to such instruments, but only to
the extent such amendments and other modifications are not prohibited by the
terms of this Agreement. Section headings in this Agreement are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

        Section 14.    Governing Law and Jurisdiction.    This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York.

5

--------------------------------------------------------------------------------


        Section 15.    Termination.    This Agreement shall continue in full
force and effect and shall be irrevocable by any party hereto until the earlier
to occur of the following:

        (a)  the parties hereto mutually agree in writing to terminate this
Agreement; or

        (b)  all of the Company's Obligations to Kimberlin or the Company's
Obligations to Transamerica are fully paid and satisfied.

        Section 16.    Cooperation.    The Beneficiaries shall cooperate with
one another to share essential nonconfidential information for the purpose of
effectuating audits and inspection of Intellectual Property, but only to the
extent permitted by applicable law.

[Remainder of page intentionally left blank. Signature page to follow.]

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

    THE IMMUNE RESPONSE CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

Dennis J. Carlo, Ph.D.
President and Chief Executive Officer
 
 
KEVIN KIMBERLIN PARTNERS, L.P.
 
 
By:
 
KKP Management LLC, General Partner
 
 
By:
 
         

--------------------------------------------------------------------------------

Kevin Kimberlin
Nonmember Manager
 
 
OSHKIM LIMITED PARTNERSHIP
 
 
By:
 
         

--------------------------------------------------------------------------------

Kevin Kimberlin
General Partner
 
 
TRANSAMERICA TECHNOLOGY FINANCE CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.4



INTERCREDITOR AGREEMENT
